Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 10 are allowable, because prior art does not teach:
(Claim 1)  a first current dispersion layer disposed between the first impurity region and the base region, made of silicon carbide, having the first conductivity type and a higher impurity concentration than the first impurity region;
a plurality of first deep layers made of silicon carbide, having the first conductivity type, disposed in the second current dispersion layer shallower than the first current dispersion layer, and extending in one direction as a longitudinal direction;
a second current dispersion layer, in which a bottom of the trench is located, disposed between the first current dispersion layer and the base region, made of silicon carbide, and having the first conductivity type; and
a second deep layer made of silicon carbide, having the second conductivity type, disposed between the first current dispersion layer and the base region, connected to the base region and connected to the first deep layer, and spaced apart from the trench, wherein:
the plurality of first deep layers extend in a direction intersecting with the longitudinal direction of the trench; and
the second deep layer extends in a direction intersecting with an extension direction of the first deep layers.
(Claim 8) forming a second current dispersion layer made of silicon carbide and having the first conductivity type on the first current dispersion layer;
forming a second deep layer made of silicon carbide, having the second conductivity type, and connected to the first deep layer on the first current dispersion layer;
forming a base region made of silicon carbide, having the second conductivity type on both the second current dispersion layer and the second deep layer;
wherein: the forming of the first current dispersion layer include:
forming the first current dispersion layer by performing ion implantation and thermal treatment on the first impurity region;
the forming of the plurality of first deep layers includes forming the plurality of first deep layers in a direction intersecting with the longitudinal direction of the trench, and
the forming of the second deep layer includes forming the second deep layer in a direction intersecting with an extension direction of the first deep layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 23, 2021